Exhibit 10.1

 

CONFIDENTIAL TREATMENT

[***] indicates that text has been omitted which is the subject of a
confidential

treatment request. This text has been separately filed with the SEC.

 

 

 

 

WEBBANK

and

PROSPER FUNDING LLC

 

ASSET SALE AGREEMENT

 

 

 

 

 

 

 

Dated as of July 1, 2016

 




 

This ASSET SALE AGREEMENT (this “Agreement”), dated as of July 1, 2016, is made
by and between WEBBANK, a Utah-chartered industrial bank having its principal
location in Salt Lake City, Utah (“Bank”), and PROSPER FUNDING LLC, a Delaware
limited liability company having its principal location in San Francisco,
California (“PFL”).

WHEREAS, Bank and Prosper Marketplace, Inc. (“PMI”) are parties to a Marketing
Agreement, dated as of the date hereof (the “Marketing Agreement”);

WHEREAS, Bank may desire to sell to PFL certain Loans, and Participations
related to certain Loans, established by Bank pursuant to the Marketing
Agreement, and PFL desires to purchase from Bank the Assets that are offered;

WHEREAS, Bank, PMI and PFL previously entered into a Second Amended and Restated
Loan Sale Agreement dated as of January 25, 2013 (as amended from time to time,
the “Existing Sale Agreement”), pursuant to which PMI and PFL agreed to purchase
certain loan accounts originated by Bank; and

WHEREAS, the Parties therefore desire to amend and restate the Existing Sale
Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants and agreements herein contained, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

1.                Definitions; Effectiveness.

(a)The terms used in this Agreement shall be defined as set forth in Schedule 1
to the Marketing Agreement. The rules of construction set forth in Schedule 1 to
the Marketing Agreement shall apply to this Agreement.

(b)This Agreement shall be effective as of August 1, 2016 (the “Effective Date”)
and, as of the Effective Date, shall supersede and replace the Existing Sale
Agreement (except that, as provided in section 1(c), the Existing Sale Agreement
will govern the purchase of Loans originated prior to the Effective Date). This
Agreement shall apply to all Loans originated by Bank during the term of this
Agreement, beginning on the Effective Date. Loans originated on or after the
Effective Date shall not be subject to the Existing Sale Agreement.

(c)All Loans originated by Bank prior to the Effective Date shall be governed by
the terms of the Existing Sale Agreement as in effect at the time that such
Loans were originated, and shall not be subject to the terms of this Agreement.
As to such Loans, the terms of the Existing Program Agreement, including
indemnification, shall continue to apply on the terms set forth therein.

(d)This Agreement shall not operate so as to render invalid or improper any
action heretofore taken under the Existing Sale Agreement.

2.                Purchase of Assets. The terms of Schedule 2 shall apply as if
fully set forth in this Agreement.



    

 

3.                Ownership of Assets.

(a)Bank shall retain ownership of the Loans after each Funding Date, unless and
until sold to PFL as provided in this Agreement. PFL agrees to make entries on
its books and records to clearly indicate Bank’s ownership of the Loans as of
each Funding Date.

(b)On and after each Closing Date, subject to PFL’s payment of the Purchase
Price on each such date, PFL shall be the sole owner for all purposes (e.g.,
tax, accounting and legal) of the Assets purchased from Bank on such date. Bank
agrees to make entries on its books and records to clearly indicate the sale of
the Assets to PFL as of each Closing Date. PFL agrees to make entries on its
books and records to clearly indicate the purchase of the Assets as of each
Closing Date.

(c)Bank does not assume and shall not have any liability to PFL for the
repayment of any Loan Proceeds or the servicing of the Assets after the related
Closing Date.

(d)PFL or any subsequent owner of the Assets may (i) securitize the Assets, or
any amounts owing thereunder, or (ii) issue an “asset-backed security” (as
defined under 17 C.F.R. § 229.1101(c) or Section 3(a)(77) of the Securities
Exchange Act of 1934) backed by the Assets or any amounts owing thereunder, in
each case, without the prior written consent of Bank; provided that all of the
following conditions are met:

(1)Bank is not required to maintain any ongoing ownership interest in the Assets
after the sale thereof to PFL, Bank is not required to make or provide any
informational reports, certificates, data or filings with respect to the
securitization or other financing transaction and Bank is not required to incur
any costs or expenses in connection with such securitization or other financing
transaction unless PFL (or some other creditworthy entity reasonably acceptable
to Bank) has agreed in writing to promptly and fully reimburse Bank for such
out-of-pocket costs and expenses.

(2)Bank is not deemed to be the “securitizer,” “sponsor” or “depositor” under
any rule, regulation or order of the Securities and Exchange Commission with
respect to such transaction.

(3)Bank is not required to waive or agree to impair any of its rights or
remedies under the Program Documents.

(4)Company agrees (i) that it shall, and that it shall require each Direct
Transferee or Affiliate of such Person to, obtain Bank’s written approval of any
identification of Bank by name in any documents related to a securitization or
other financing transaction, and any description of the Program in such
documents, and (ii) that it shall use commercially reasonable efforts to require
any subsequent transferee not covered by (i) above to obtain Bank’s written
approval of any identification of Bank by name in any documents related to a
securitization or other financing transaction, and any description of the
Program in such documents. As to any Direct Transferee (or Affiliate thereof) or
any subsequent transferee, Bank will not unreasonably withhold, delay or
condition its approval.

PFL shall include a provision in any agreement by which PFL sells or transfers
Assets requiring such Direct Transferee to comply with the terms of this Section
3(d) to the same extent as PFL, and requiring such transferee to include such a
provision in subsequent transfers of the Assets. PFL agrees that it shall, and
that it shall require each Direct Transferee or Affiliate of such Person to,
promptly provide to Bank copies of all offering documents and investor
presentations in connection with any such transaction; PFL shall include a
provision in any agreement by which PFL sells or transfers Assets requiring such
Direct Transferee to include a provision in subsequent transfers of the Assets
that requires the subsequent transferee to promptly provide to Bank copies of
all offering documents and investor presentations in connection with any such
transaction.

  2 

 

(e)Upon request by PFL, the Bank shall provide an acknowledgement in a form
mutually agreed by the Parties regarding the satisfaction, to Bank’s knowledge,
of the conditions set forth in Section 3(d)(1)-(4).

(f)PFL shall maintain the Control Account Agreement in effect on the Control
Account at all times.

4.                Representations and Warranties of Bank.

(a)Bank hereby represents and warrants to PFL as of the date hereof, the
Effective Date of this Agreement and as of each Closing Date that:

 

(1)Bank is an FDIC-insured Utah-chartered industrial bank, duly organized,
validly existing under the laws of the State of Utah and has full corporate
power and authority to execute, deliver, and perform its obligations under this
Agreement; the execution, delivery and performance of this Agreement and the
transfer of the Assets have been duly authorized and are not in conflict with
and do not violate the terms of the charter or bylaws of Bank and will not
result in a material breach of or constitute a default under, or require any
consent under, any indenture, loan or agreement to which Bank is a party;

(2)All approvals, authorizations, licenses, registrations, consents, and other
actions by, notices to, and filings with, any Person that may be required in
connection with the execution, delivery, and performance of this Agreement by
Bank, have been obtained (other than those required to be made to or obtained
from Borrowers);

(3)This Agreement constitutes a legal, valid, and binding obligation of Bank,
enforceable against Bank in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect (including the rights and obligations of receivers
and conservators under 12 U.S.C. §§ 1821(d) and (e)), which may affect the
enforcement of creditors’ rights in general, and (ii) as such enforceability may
be limited by general principles of equity (whether considered in a suit at law
or in equity);

(4)There are no proceedings or investigations (other than those previously
disclosed to PFL by Bank) pending or, to the best knowledge of Bank, threatened
against Bank (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by Bank
pursuant to this Agreement, (iii) seeking any determination or ruling that, in
the reasonable judgment of Bank, would materially and adversely affect the
performance by Bank of its obligations under this Agreement, (iv) seeking any
determination or ruling that would materially and adversely affect the validity
or enforceability of this Agreement or (v) would have a materially adverse
financial effect on Bank or its operations if resolved adversely to it;

  3 

 

(5)Bank is not Insolvent;

(6)The execution, delivery and performance of this Agreement by Bank comply with
Utah and federal banking laws specifically applicable to Bank’s operations;
provided that Bank makes no representation or warranty regarding compliance with
Utah or federal banking laws relating to consumer protection, consumer lending,
usury, loan collection, anti-money laundering, data security or privacy as they
apply to the operation of the Program;

(7)To the extent that Bank receives non-public personally identifiable
information from the PFL or the Borrower, Bank will comply with all Applicable
Laws related to the protection and retention of such information; and

(8)With respect to each Asset sold on any Closing Date by Bank to PFL, (i) Bank
has not taken any action (directly or indirectly, voluntarily or involuntarily):
(x) to alter the terms or conditions of such Asset or (y) that could be
reasonably expected to impair the enforceability of such Assets (except that
such representation does not extend to any action by the Prosper Entities or
their respective agents); or (ii) upon Bank’s receipt of the related Purchase
Price (inclusive of the agreement to pay the Loan Trailing Fee), Bank shall have
conveyed to PFL all of Bank’s right, title and interest in such Assets subject
to no prior security interest in favor of any other creditor of Bank.

(b)Bank hereby represents and warrants to PFL as of each Closing Date that with
respect to each Asset, Bank has disbursed the Loan Proceeds relating to the
Loans on the Funding Statement received by Bank three (3) Business Days Bank
prior to such Closing Date in accordance with the Marketing Agreement, except to
the extent that such disbursement is not completed or is reversed due to matters
beyond Bank’s control, or if Company has not complied with its obligations
(including the obligation to deliver the Funding Statement), or if there are
errors in the Funding Statement.

(c)With respect to each Participation sold on any Closing Date by Bank to PFL,
Bank covenants not to take any action (directly or indirectly, voluntarily or
involuntarily), unless required by Applicable Law or safety and soundness
concerns: (x) to alter the terms or conditions of the Loan related to such
Participation or (y) that could be reasonably expected to impair the
enforceability of the Loan related to such Participation (except that such
covenant does not extend to any action by the Prosper Entities or their
respective agents).

(d)The representations, warranties and covenants set forth in this Section 4
shall survive the sale, transfer and assignment of the Assets to PFL pursuant to
this Agreement. In the event that any investigation or proceeding of the nature
described in subsection 4(a)(4) is instituted or threatened against Bank, Bank
shall not be in breach of its representation provided that Bank promptly
notifies PFL of such pending or threatened investigation or proceeding (unless
prohibited from doing so by Applicable Laws or the direction of a Regulatory
Authority).



  4 

 

5.                Representations and Warranties of PFL.

(a)Except as set forth on a Schedule of Exceptions to this Agreement, PFL hereby
represents and warrants to Bank, as of the date hereof, the Effective Date and
each Closing Date that:

(1)PFL is a limited liability company, duly organized and validly existing in
good standing under the laws of the State of Delaware, and has full power and
authority to execute, deliver, and perform its obligations under this Agreement;
the execution, delivery, and performance of this Agreement have been duly
authorized, and are not in conflict with and do not violate the terms of its
limited liability company agreement and will not result in a material breach of
or constitute a default under or require any consent under any indenture, loan,
or agreement to which PFL is a party;

(2)All approvals, authorizations, consents, and other actions by, notices to,
and filings with any Person required to be obtained for the execution, delivery,
and performance of this Agreement by PFL, have been obtained;

(3)This Agreement constitutes a legal, valid, and binding obligation of PFL,
enforceable against PFL in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect,
which may affect the enforcement of creditors’ rights in general, and (ii) as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);

(4)There are no proceedings or investigations pending or, to the best knowledge
of PFL, threatened against PFL (i) asserting the invalidity of this Agreement,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by PFL pursuant to this Agreement, (iii) seeking any determination or ruling
that, in the reasonable judgment of PFL, would materially and adversely affect
the performance by PFL of its obligations under this Agreement, (iv) seeking any
determination or ruling that would materially and adversely affect the validity
or enforceability of this Agreement or (v) that would have a materially adverse
financial effect on PFL or its operations if resolved adversely to it;

(5)PFL is not Insolvent; and

(6)The execution, delivery and performance of this Agreement by PFL comply with
Applicable Laws.

(b)The representations and warranties set forth in this Section 5 shall survive
the sale, transfer and assignment of the Assets to PFL pursuant to this
Agreement. In the event that any investigation or proceeding of the nature
described in subsection 5(a)(4) is instituted or threatened against PFL, PFL
shall not be in breach of its representation provided that PFL promptly notifies
Bank of such pending or threatened investigation or proceeding (unless
prohibited from doing so by Applicable Laws or the direction of a Regulatory
Authority).



  5 

 

6.                Conditions Precedent to the Obligations of PFL.

(a)The obligations of PFL under this Agreement are subject to the satisfaction
of the following conditions precedent on or prior to each Closing Date:

(1)As of each Closing Date, no action or proceeding shall have been instituted
or, to PFL’s knowledge, threatened against PFL or Bank to prevent or restrain
the consummation of the transactions contemplated hereby, and, on each Closing
Date, there shall be no injunction, decree, or similar restraint preventing or
restraining such consummation;

(2)The representations and warranties of Bank set forth in Section 4 shall be
true and correct in all material respects on each Closing Date as though made on
and as of such date; and

(3)The obligations of Bank set forth in this Agreement to be performed on or
before each Closing Date shall have been performed in all material respects as
of such date by Bank.

7.                Conditions Precedent to the Obligations of Bank.

(a)The obligations of Bank in this Agreement are subject to the satisfaction of
the following conditions precedent on or prior to each Closing Date:

(1)As of each Closing Date, no action or proceeding shall have been instituted
or, to Bank’s knowledge, threatened against PFL or Bank to prevent or restrain
the consummation of the purchase or other transactions contemplated hereby, and,
on each Closing Date, there shall be no injunction, decree, or similar restraint
preventing or restraining such consummation;

(2)The representations and warranties of the Prosper Entities set forth in the
Program Documents shall be true and correct in all material respects on each
Closing Date as though made on and as of such date; and

(3)The obligations of the Prosper Entities set forth in the Program Documents to
be performed on or before each Closing Date shall have been performed in all
material respects as of such date by the Prosper Entities.

8.                Term and Termination.

(a)This Agreement shall have an initial term beginning on the Effective Date and
ending three (3) years thereafter (the “Initial Term”) and shall renew
automatically for one (1) successive term of one (1) year (the “Renewal Term,”
collectively, the Initial Term and Renewal Term shall be referred to as the
“Term”), unless either Party provides notice of non-renewal to the other Party
at least ninety (90) days prior to the end of the Initial Term or this Agreement
is earlier terminated in accordance with the provisions hereof.

(b)In the event that PMI terminates the Marketing Agreement pursuant to Section
10(d) thereof, this Agreement shall automatically terminate on the effective
date of termination of the Marketing Agreement.

  6 

 

(c)Bank shall have the right to terminate this Agreement immediately upon
written notice to the PFL in any of the following circumstances:

(1)any representation or warranty made by PFL in this Agreement shall be
incorrect in any material respect and shall not have been corrected within
thirty (30) Business Days after written notice thereof has been given to PFL;

(2)PFL shall default in the performance of any obligation or undertaking under
this Agreement and such default shall continue for thirty (30) Business Days
after written notice thereof has been given to PFL;

(3)PFL shall commence a voluntary case or other proceeding seeking liquidation,
reorganization, or other relief with respect to itself or its debts under any
bankruptcy, insolvency, receivership, conservatorship or other similar law now
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, conservator, custodian, or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of a trustee, receiver, liquidator, conservator, custodian, or other
similar official or to any involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
corporate action to authorize any of the foregoing;

(4)an involuntary case or other proceeding, whether pursuant to banking
regulations or otherwise, shall be commenced against PFL seeking liquidation,
reorganization, or other relief with respect to it or its debts under any
bankruptcy, insolvency, receivership, conservatorship or other similar law now
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, conservator, custodian, or other similar official of it or any
substantial part of its property or an order for relief shall be entered against
PFL under the federal bankruptcy laws as now or hereafter in effect;

(5)there is a materially adverse change in the financial condition of PFL;

(6)Bank or PMI has terminated the Marketing Agreement and any applicable notice
period provided in the Marketing Agreement has expired;

(7)Bank is deemed to be a “sponsor,” “depositor” or “securitizer” under any
rule, regulation or order the Securities and Exchange Commission with respect to
any security issued by a Prosper Entity; or

(8)A Prosper Entity is no longer the servicer of all Assets that have been sold
by Bank to PFL under this Agreement (other than charged-off loans that have been
sold to debt buyers).

(d)PFL shall have the right to terminate this Agreement immediately upon written
notice to Bank in any of the following circumstances:

 

  7 

 

(1)any representation or warranty made by Bank in this Agreement shall be
incorrect in any material respect and shall not have been corrected within
thirty (30) Business Days after written notice thereof has been given to Bank;

(2)Bank shall default in the performance of any obligation or undertaking under
this Agreement and such default shall continue for thirty (30) Business Days
after written notice thereof has been given to Bank;

(3)Bank shall commence a voluntary case or other proceeding seeking liquidation,
reorganization, or other relief with respect to itself or its debts under any
bankruptcy, insolvency, receivership, conservatorship or other similar law now
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, conservator, custodian, or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of a trustee, receiver, liquidator,  conservator, custodian, or
other similar official or to any involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
corporate action to authorize any of the foregoing;

(4)an involuntary case or other proceeding, whether pursuant to banking
regulations or otherwise, shall be commenced against Bank seeking liquidation,
reorganization, or other relief with respect to it or its debts under any
bankruptcy, insolvency, receivership, conservatorship or other similar law now
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, conservator, custodian, or other similar official of it or any
substantial part of its property or an order for relief shall be entered against
Bank under the federal bankruptcy laws as now or hereafter in effect;

(5)there is a materially adverse change in the financial condition of Bank;

(6)Bank offers to sell to PFL under this Agreement the Assets related to less
than [***] of the Loans originated by Bank pursuant to the Marketing Agreement
during the preceding ten (10) days; or

(7)any Party has terminated the Marketing Agreement and any applicable notice
period provided in the Marketing Agreement has expired.

(e)Bank may terminate this Agreement immediately upon written notice to PFL if
PFL defaults on its obligation to make a payment to Bank as provided in Section
2 of this Agreement or its obligation to maintain the Control Account Agreement
as provided in Section 3(d) of this Agreement.

(f)The termination of this Agreement either in part or in whole shall not
discharge any Party from any obligation incurred prior to such termination,
including any obligation with respect to Assets sold prior to such termination.

(g)Upon termination of this Agreement, PFL shall purchase any Assets related to
Loans established by Bank under the Marketing Agreement prior to and on the date
of termination of the Marketing Agreement that have not already been purchased
by PFL and any Assets related to Loans originated by Bank after termination of
this Agreement, if such Loans are originated in accordance with Section 10(e) of
the Marketing Agreement, and to the extent such Assets are offered for sale by
Bank in accordance with Schedule 2.

  8 

 

(h)Immediately following the termination or expiration of this Agreement and the
Marketing Agreement, Bank shall transfer to PFL and PFL shall accept the
transfer of all of the Loans with respect to which the Assets had previously
been sold to PFL.

(i)Bank may terminate this Agreement immediately upon written notice to PFL if
Bank incurs any Loss that would have been subject to indemnification under
Section 10(a) but for the application of Applicable Laws that limit or restrict
Bank’s ability to seek such indemnification.

(j)The terms of this Section 8 shall survive the expiration or earlier
termination of this Agreement.

9.                Confidentiality.

(a)Each Party agrees that Confidential Information of each other Party shall be
used by such Party solely in the performance of its obligations and exercise of
its rights pursuant to the Program Documents. Except as required by Applicable
Laws or legal process, no Party (the “Restricted Party”) shall disclose
Confidential Information of any other Party to third parties; provided, however,
that the Restricted Party may disclose Confidential Information of the other
Party (i) to the Restricted Party’s Affiliates, agents, representatives or
subcontractors for the sole purpose of fulfilling the Restricted Party’s
obligations under this Agreement (as long as the Restricted Party exercises
reasonable efforts to prohibit any further disclosure by its Affiliates, agents,
representatives or subcontractors), provided that in all events, the Restricted
Party shall be responsible for any breach of the confidentiality obligations
hereunder by any of its Affiliates, agents (other than a Prosper Entity as agent
for Bank), representatives or subcontractors, (ii) to the Restricted Party’s
auditors, accountants and other professional advisors (provided such receiving
party is subject to confidentiality obligations at least as stringent as those
set forth herein and the Restricted Party shall be responsible for any breach of
confidentiality obligations by such receiving party), or to a Regulatory
Authority, or (iii) to any other third party as mutually agreed by the Parties.

(b)A Party’s Confidential Information shall not include information that:

(1)is generally available to the public;

(2)has become publicly known, without fault on the part of the Party who now
seeks to disclose such information (the “Disclosing Party”), subsequent to the
Disclosing Party acquiring the information;

(3)was otherwise known by, or available to, the Disclosing Party prior to
entering into this Agreement; or

(4)becomes available to the Disclosing Party on a non-confidential basis from a
Person, other than a Party to this Agreement, who is not known by the Disclosing
Party after reasonable inquiry to be bound by a confidentiality agreement with
the non-Disclosing Party or otherwise prohibited from transmitting the
information to the Disclosing Party.

  9 

 

(c)Upon written request or upon the termination of this Agreement, each Party
shall, within thirty (30) days, return to each other Party all Confidential
Information of the other Party in its possession that is in written form,
including by way of example, but not limited to, reports, plans, and manuals;
provided, however, that each Party may maintain in its possession all such
Confidential Information of each other Party required to be maintained under
Applicable Laws relating to the retention of records for the period of time
required thereunder or stored on such Party’s network as part of standard
back-up procedures (provided that such information shall remain subject to the
confidentiality provisions of this Section 9).

(d)In the event that a Restricted Party is requested or required (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information of any other Party, the Restricted Party shall provide such other
Party with prompt notice of such request(s) so that the other Party may seek an
appropriate protective order or other appropriate remedy and/or waive the
Restricted Party’s compliance with the provisions of this Agreement. In the
event that the other Party does not seek such a protective order or other
remedy, or such protective order or other remedy is not obtained, or the other
Party grants a waiver hereunder, the Restricted Party may furnish that portion
(and only that portion) of the Confidential Information of the other Party which
the Restricted Party is legally compelled to disclose and shall exercise such
efforts to obtain reasonable assurance that confidential treatment shall be
accorded any Confidential Information of the other Party so furnished as the
Restricted Party would exercise in assuring the confidentiality of any of its
own Confidential Information.

(e)The terms of this Section 9, and similar provisions in the other Program
Documents, shall not be deemed to restrict the sharing of Confidential
Information between the Prosper Entities.

(f)The terms of this Section 9 shall survive the expiration or earlier
termination of this Agreement.

10.             Indemnification.

(a)PFL agrees to defend, indemnify, and hold harmless Bank and its Affiliates,
and the officers, directors, employees, representatives, shareholders, agents
and attorneys of such entities (the “Indemnified Parties”) from and against any
and all claims, actions, liability, judgments, damages, costs and expenses,
including reasonable attorneys’ fees (“Losses”) to the extent arising from
Bank’s participation in the Program as contemplated by the Program Documents
(including Losses arising from a violation of Applicable Laws or a breach by PFL
or its agents or representatives of any of PFL’s representations, warranties,
obligations or undertakings under the Program Documents, and including
Securitization Losses), unless such Loss results from (i) the gross negligence
or willful misconduct of Bank, or (ii) Bank’s failure to timely transfer the
Funding Amount to the extent required under Section 6(b) of the Marketing
Agreement, provided that PMI or PFL, as applicable is not in breach of any of
its obligations under the Program Documents, including, but not limited to,
PMI’s or PFL’s obligations with respect to the purchase of Assets under this
Agreement or the Stand By Asset Purchase Agreement, or (iii) Excluded Servicing
Losses.

  10 

 

(b)To the extent permitted by Applicable Laws, any Indemnified Party seeking
indemnification hereunder shall promptly notify PFL, in writing, of any notice
of the assertion by any third party of any claim or of the commencement by any
third party of any legal or regulatory proceeding, arbitration or action, or if
the Indemnified Party determines the existence of any such claim or the
commencement by any third party of any such legal or regulatory proceeding,
arbitration or action, whether or not the same shall have been asserted or
initiated, in any case with respect to which PFL is or may be obligated to
provide indemnification (an “Indemnifiable Claim”), specifying in reasonable
detail the nature of the Loss and, if known, the amount or an estimate of the
amount of the Loss; provided, that failure to promptly give such notice shall
only limit the liability of PFL to the extent of the actual prejudice, if any,
suffered by PFL as a result of such failure. The Indemnified Party shall provide
to PFL as promptly as practicable thereafter information and documentation
reasonably requested by PFL to defend against the Indemnifiable Claim.

(c)PFL shall have ten (10) days after receipt of any notification of an
Indemnifiable Claim (a “Claim Notice”) to notify the Indemnified Party of PFL’s
election to assume the defense of the Indemnifiable Claim and, through counsel
of its own choosing, and at its own expense, to commence the settlement or
defense thereof, and the Indemnified Party shall cooperate with PFL in
connection therewith if such cooperation is so requested and the request is
reasonable; provided that PFL shall hold the Indemnified Party harmless from all
its reasonable out-of-pocket expenses, including reasonable attorneys’ fees,
incurred in connection with the Indemnified Party’s cooperation; provided,
further, that if the Indemnifiable Claim relates to a matter before a Regulatory
Authority, the Indemnified Party may elect, upon notice to PFL, to assume the
defense of the Indemnifiable Claim at the cost of and with the cooperation of
PFL. If PFL assumes responsibility for the settlement or defense of any such
claim, (i) PFL shall permit the Indemnified Party to participate at the
Indemnified Party’s expense in such settlement or defense through counsel chosen
by the Indemnified Party; provided that, in the event that both PFL and the
Indemnified Party are defendants in the proceeding and the Indemnified Party
shall have reasonably determined and notified PFL that representation of both
parties by the same counsel would be inappropriate due to the actual or
potential differing interests between them, then the fees and expenses of one
such counsel for all Indemnified Parties in the aggregate shall be borne by PFL;
and (ii) PFL shall not settle any Indemnifiable Claim without the Indemnified
Party’s consent.

(d)If PFL does not notify the Indemnified Party within ten (10) days after
receipt of the Claim Notice that it elects to undertake the defense of the
Indemnifiable Claim described therein, or if PFL fails to contest vigorously any
such Indemnifiable Claim, or if the Indemnified Party elects to control the
defense of an Indemnifiable Claim as permitted by Section 10(c), then, in each
case, the Indemnified Party shall have the right, upon notice to PFL, to
contest, settle or compromise the Indemnifiable Claim in the exercise of its
reasonable discretion; provided that the Indemnified Party shall notify PFL
prior thereto of any compromise or settlement of any such Indemnifiable Claim.
No action taken by the Indemnified Party pursuant to this paragraph (d) shall
deprive the Indemnified Party of its rights to indemnification pursuant to this
Section 10.

  11 

 

(e)All amounts due under this Section 10 shall be payable not later than ten
(10) days after written demand therefor.

(f)The terms of this Section 10 shall survive the expiration or earlier
termination of this Agreement.

11.             Assignment. This Agreement and the rights and obligations
created under it shall be binding upon and inure solely to the benefit of the
Parties and their respective successors, and permitted assigns. Neither of the
Parties shall be entitled to assign or transfer any rights or obligations under
this Agreement (including by operation of law) without the prior written consent
of the other Party, which shall not be unreasonably withheld or delayed. No
assignment made in conformity with this Section 11 shall relieve a Party of its
obligations under this Agreement.

12.             Third Party Beneficiaries.

(a)Excepted as expressly provided in this Section 12, nothing contained herein
shall be construed as creating a third-party beneficiary relationship between
any Party and any other Person.

(b)Subject to subsections (c) and (d) below, any subsequent transferee of an
Asset shall be a third-party beneficiary of Bank’s covenants in Sections 4(c)
and 8(h) of this Agreement and Section (h) of Schedule 2 to this Agreement with
respect to the Asset held by such transferee (the “Transferred Obligations”).

(c)A subsequent transferee shall only be permitted to enforce the Transferred
Obligations against Bank with respect to an Asset if (i) PFL is insolvent or the
subject of bankruptcy or insovlency proceedings, and (ii) such transferee has
agreed to comply with Company’s obligations under Sections 4(c) and 8(h) of this
Agreement and Section (h) of Schedule 2 to this Agreement and such transferee is
not in beach thereof.

(d)Company or its designee shall maintain a book-entry system for recording the
beneficial owners of interests in the Assets, and shall make such records
available to Bank. A subsequent transferee of an Asset shall only be permitted
to enforce the Transferred Obligations against Bank if such transferee is
identified as the holder of the Asset in the book-entry system maintained by
Company or its designee, and Bank shall be permitted to exclusively rely on such
records. For the avoidance of doubt, Bank shall have no obligation to conduct
any investigation to determine the holder of an Asset other than through such
records, and shall have no liability to any purported owner of an Asset that is
not reflected as the owner in such records.

13.             Proprietary Materials. Bank hereby provides PFL with a
non-exclusive right and non-assignable license to use and reproduce Bank’s name,
logo, registered trademarks and service marks (collectively “Marks”) as
necessary to fulfill the Party’s obligations under this Agreement; provided,
however, that (a) PFL shall obtain Bank’s prior written approval for the use of
Bank’s Marks and such use shall at all times comply with written instructions
provided by Bank regarding the use of its Marks; and (b) PFL acknowledges that,
except as specifically provided in this Agreement, PFL shall acquire no interest
in Bank’s Marks. Upon termination of this Agreement, PFL shall cease using
Bank’s Marks. No Party may use another Party’s Marks in any press release
without the prior written consent of the other Parties.



  12 

 

14.             Notices. All notices and other communications that are required
or may be given in connection with this Agreement shall be in writing and shall
be deemed received (a) on the day delivered, if delivered by hand; (b) or the
day transmitted, if transmitted by e-mail during business hours; or (c) one (1)
Business Days after the date of deposit with a nationally recognized overnight
courier, for delivery at the following address, or such other address as either
party shall specify in a notice to the other:

 



To Bank: WebBank   Attn: Senior Vice President – StrategicPartners   215 S.
State Street, Suite 1000   Salt Lake City, UT 84111   Tel. (801) 456-8398  
Email: strategicpartnerships@webbank.com       With a copy to:   WebBank   Attn:
Chief Compliance Officer   215 S. State Street, Suite 1000   Salt Lake City, UT
84111   Tel. (801) 456-8363   Email: complianceofficer@webbank.com         To
PFL: c/o Prosper Marketplace, Inc.   221 Main Street, Suite 300   San Francisco,
CA 94105   Attn: Sachin Adarkar   E-mail Address: sadarkar@prosper.com  
Telephone: (415) 593-5433

 

15.             Relationship of Parties. The Parties agree that in performing
their respective responsibilities pursuant to this Agreement, they are in the
position of independent contractors. This Agreement is not intended to create,
nor does it create and shall not be construed to create, a relationship of
partner or joint venturer or any association for profit between Bank and PFL.

16.             Retention of Records. Any Records with respect to Assets
purchased by PFL pursuant hereto retained by Bank shall be held for itself and
as custodian for the account of Bank and PFL as owners thereof. Bank shall
provide copies of Records to PFL upon reasonable request of PFL.

17.             Agreement Subject to Applicable Laws. If (a) any Party has been
advised by legal counsel of a change in Applicable Laws or any judicial decision
of a court having jurisdiction over such Party or any interpretation of a
Regulatory Authority that, in the view of such legal counsel, would have a
materially adverse effect on the rights or obligations of such Party under this
Agreement or the financial condition of such Party, (b) any Party receives a
request of any Regulatory Authority having jurisdiction over such Party,
including any letter or directive of any kind from any such Regulatory
Authority, that prohibits or restricts such Party from carrying out its
obligations under this Agreement, or (c) any Party has been advised by legal
counsel that there is a material risk that such Party’s or the other Party’s
continued performance under this Agreement would violate Applicable Laws, then
the affected Party shall provide written notice to the other Party of such
advisement or request and the Parties shall meet and consider in good faith any
modifications, changes or additions to the Program or the Program Documents that
may be necessary to eliminate such result. Notwithstanding any other provision
of the Program Documents, including Section 8 hereof, if the Parties are unable
to reach agreement regarding such modifications, changes or additions to the
Program or the Program Documents within [***] after the Parties initially meet,
any Party may terminate this Agreement upon [***] prior written notice to the
other Party. A Party may suspend performance of its obligations under this
Agreement, or require the other Party to suspend its performance of its
obligations under this Agreement, upon providing the other Party with advance
written notice, if any event described in subsection 17(a), (b) or (c) above
occurs.



  13 

 

18.             Expenses.

(a)Each Party shall bear the costs and expenses of performing its obligations
under this Agreement, unless expressly provided otherwise in the Program
Documents.

(b)Each Party shall be responsible for payment of any federal, state, or local
taxes or assessments associated with the performance of its obligations under
this Agreement.

19.             Examination. Each Party agrees to submit to any examination that
may be required by a Regulatory Authority having jurisdiction over the other
Party, during regular business hours and upon reasonable prior notice, and to
otherwise provide reasonable cooperation to such other Party in responding to
such Regulatory Authority’s inquiries and requests related to the Program.

20.             Inspection; Reports. Each Party, upon reasonable prior notice
from the other Party, agrees to submit to an inspection of its books, records,
accounts, and facilities relevant to the Program, from time to time, during
regular business hours subject to the duty of confidentiality such Party owes to
its customers and banking secrecy and confidentiality requirements otherwise
applicable to such Party under Applicable Laws. All expenses of inspection shall
be borne by the Party conducting the inspection. Notwithstanding the obligation
of each Party to bear its own expenses of inspection, PFL shall reimburse Bank
for reasonable out of pocket expenses incurred by Bank in the performance of
periodic on site reviews of PFL’s financial condition, operations and internal
controls.

21.             Governing Law; Waiver of Jury Trial. This Agreement shall be
interpreted and construed in accordance with the laws of the State of Utah,
without giving effect to the rules, policies, or principles thereof with respect
to conflicts of laws. THE PARTIES HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER. The
terms of this Section 21 shall survive the expiration or earlier termination of
this Agreement.

22.             Manner of Payments. Unless the manner of payment is expressly
provided herein, all payments under this Agreement shall be made by wire
transfer to the bank accounts designated by the respective Parties.
Notwithstanding anything to the contrary contained herein, no Party shall fail
to make any payment required of it under this Agreement as a result of a breach
or alleged breach by the other Party of any of its obligations under this
Agreement or any other agreement, provided that the making of any payment
hereunder shall not constitute a waiver by the Party making the payment of any
rights it may have under the Program Documents or by law.

23.             Brokers. Neither of the Parties has agreed to pay any fee or
commission to any agent, broker, finder, or other person for or on account of
services rendered as a broker or finder in connection with this Agreement or the
transactions contemplated hereby that would give rise to any valid claim against
the other Party for any brokerage commission or finder’s fee or like payment.



  14 

 

24.             Entire Agreement. The Program Documents, including this
Agreement and its schedules and exhibits (all of which schedules and exhibits
are hereby incorporated into this Agreement), constitute the entire agreement
between the Parties with respect to the subject matter hereof, and supersede any
prior or contemporaneous negotiations or oral or written agreements with regard
to the same subject matter.

25.             Amendment and Waiver. Except as set forth in Section 32 hereof,
this Agreement may be amended only by a written instrument signed by both of the
Parties. The failure of a Party to require the performance of any term of this
Agreement or the waiver by a Party of any default under this Agreement shall not
prevent a subsequent enforcement of such term and shall not be deemed a waiver
of any subsequent breach. All waivers must be in writing and signed by the Party
against whom the waiver is to be enforced.

26.             Severability. Any provision of this Agreement which is deemed
invalid, illegal or unenforceable in any jurisdiction, shall, as to that
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining portions hereof in
such jurisdiction or rendering such provision or any other provision of this
Agreement invalid, illegal, or unenforceable in any other jurisdiction.

27.             Interpretation. The Parties acknowledge that each Party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments thereto, and the same shall be construed neither for nor against
any Party, but shall be given a reasonable interpretation in accordance with the
plain meaning of its terms and the intent of the Parties.

28.             Jurisdiction; Venue. The Parties consent to the personal
jurisdiction and venue of the federal and state courts in Salt Lake City, Utah
for any court action or proceeding. The terms of this Section 28 shall survive
the expiration or earlier termination of this Agreement.

29.             Headings. Captions and headings in this Agreement are for
convenience only and are not to be deemed part of this Agreement.

30.             Counterparts. This Agreement may be executed and delivered by
the Parties in any number of counterparts, and by different parties on separate
counterparts, each of which counterpart shall be deemed to be an original and
all of which counterparts, taken together, shall constitute but one and the same
instrument.

31.             Financial Statements. (a) Within ninety (90) days following the
end of PFL’s fiscal year, PFL shall deliver to Bank a copy of PFL’s audited
financial statements prepared by an independent certified public accountant, and
(b) within forty-five (45) days following the end of each of PFL’s fiscal
quarters (other than year-end), PFL shall deliver to Bank a copy of PFL’s
unaudited financial statements, in each case as of the year or quarter then
ended and prepared in accordance with generally accepted accounting principles;
provided that, as long as PFL is required to file periodic reports under the
Securities Exchange Act of 1934, such filings shall satisfy the financial
statement delivery requirements set forth above. PFL shall also deliver such
additional unaudited financial statements and other information as Bank may
request from time to time, within a reasonable period of time following such
request.



  15 

 

32.             Performance by Servicer.  Bank acknowledges and agrees that PMI
may perform, on behalf of PFL, any obligations of PFL to Bank under this
Agreement (other than payment obligations), but solely in its various capacities
as corporate administrator, loan servicer, platform administrator or similar
capacity under any administration, corporate administration, loan servicing,
platform administration or similar agreement entered into between PMI and PFL
pursuant to which PFL appoints PMI as corporate administrator, loan servicer,
platform administrator or in a similar capacity to provide corporate
administration, loan servicing, platform administration or similar services to
PFL in relation to the offering of securities by PFL. The Prosper Entities may
not amend the Administration Agreement or transfer the corporate administration,
loan servicing, platform administration or similar services to any party other
than PMI or PFL without the written consent of Bank.

33.             Limited Recourse.  The obligations of PFL under this Agreement
are solely the obligations of PFL.  No recourse shall be had for the payment of
any amount owing by PFL under this Agreement, or any other obligation of or
claim against PFL arising out of or based upon this Agreement, against any
organizer, member, director, officer, manager or employee of PFL or any of its
Affiliates; provided, however, that the foregoing shall not relieve any such
person of any liability it might otherwise have as a result of fraudulent
actions or omissions taken by it.  Bank agrees that PFL shall be liable for any
claims against PFL only to the extent that PFL has funds available to pay such
claims at any time. PFL agrees that Bank shall have recourse to the Control
Account and the LTF Collateral Account (as defined in Schedule 2) as permitted
under the Control Account Agreement and this Agreement. The terms of this
Section 33 shall survive any termination of this Agreement.

34.             No Petition.   Bank hereby covenants and agrees that it will not
institute against, or join or assist any other Person in instituting against,
PFL any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other similar proceeding under the laws of any jurisdiction for
one year and a day after all of the borrower payment dependent notes of PFL have
been paid in full.  The terms of this Section 34 shall survive any termination
of this Agreement.

 

[Signature Page Follows]

 

 



  16 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the date first written above.

 

WEBBANK

By: 

Kelly Barnett

President

 

 

PROSPER FUNDING LLC

 

By: 

Aaron Vermut

Chief Executive Officer

 

 



  17 

 

Schedule 2

 

The following terms shall apply as if fully set forth in the Agreement:

(a)Bank may sell, transfer, assign, set-over, and otherwise convey to PFL,
without recourse, on each Closing Date, the Assets relating to the Loans on the
Funding Statement received by Bank [***]. All of the foregoing shall be in
accordance with the procedures set forth in this Schedule 2. In consideration
for Bank’s offer to sell, transfer, assign, set-over and convey to PFL such
Assets, PFL agrees to purchase such Assets from Bank, and PFL shall pay to Bank
the Purchase Price in accordance with this Schedule 2.

(b)The Funding Statement shall indicate which Assets are Loans and which Assets
are Participations. All Participations shall have a participation percentage of
[***] until otherwise mutually agreed upon by Company and Bank pursuant to
paragraph (h) of Schedule 2 of the Asset Sale Agreement. At the Closing Date,
the servicing shall be released with respect to Assets that are Loans and that
are Participations with a Participation Percentage of [***], and PFL shall
require that PFL or PMI be the servicer on all Assets.

(c)On each Closing Date, PFL shall purchase the Assets on the Funding Statement
received by Bank [***]. By no later than [***], PFL shall deposit or cause to be
deposited a sum equal to the Funding Amount for that Funding Statement by wire
transfer into the Control Account. [***], in consideration of PFL’s purchase of
the Assets [***], Bank may authorize the disbursement of such Funding Amount
from the Control Account to Bank per the terms of the Control Account Agreement.
Notwithstanding any provision of the Control Account Agreement to the contrary,
under no circumstances shall Bank direct or otherwise authorize the disbursement
or other disposition of any funds from the Control Account to Bank or any other
person or entity other than in accordance with the previous sentence.

(d)To the extent that such materials are in Bank’s possession, upon PFL’s
request, Bank agrees to cause to be delivered to PFL, at PFL’s cost, loan files
on all Loans purchased by PFL pursuant to this Agreement within [***] of the
related Closing Date. Such loan files shall include the application for the
Loan, the Loan Agreement, confirmation of delivery of the Loan Agreement to the
Borrower, and such other materials as PFL may reasonably require (all of which
may be in electronic form); provided that Bank may retain copies of such
information as necessary to comply with Applicable Laws. Bank, as owner of the
Loan, may retain copies of any of the foregoing, or may request copies from PFL
from time to time, which PFL agrees to provide promptly.

(e)To secure all PFL’s obligations under this Agreement, PFL hereby grants Bank
a security interest in all of PFL’s right, title and interest in and to the
Control Account and all sums now or hereafter on deposit in or payable or
withdrawable from the Control Account and the proceeds of any of the foregoing
(collectively, the “Control Account Collateral”), and agrees to take such steps
as Bank may reasonably require to perfect or protect such first priority
security interest. PFL represents that, as of the date of this Agreement, the
Control Account Collateral is not subject to any claim, lien, security interest
or encumbrance (other than the interest of Bank). PFL shall not allow any other
Person to have any claim, lien, security interest, or encumbrance on the Control
Account Collateral. Bank shall have all of the rights and remedies of a secured
party under Applicable Laws with respect to the Collateral and the funds therein
or proceeds thereof, and shall be entitled to exercise those rights and remedies
in its discretion.

    

 

(f)PFL agrees to pay all of the Bank Fees (as defined in the Control Account
Agreement), and shall ensure that adequate funds are deposited into the Control
Account to satisfy such Bank Fees. PFL shall provide to Bank copies of the
Account Documentation (as defined in the Control Account Agreement), including
any amendments thereto, promptly upon receipt from the Control Institution.

(g)Within five (5) Business Days after the end of each calendar month, PFL shall
pay Bank the Holding Period Interest Charge for all Loans with respect to which
the Asset was purchased by PFL during the immediately preceding month.

(h)When a Loan has been charged off, Bank may offer to sell such Loan to PFL for
no additional consideration, and PFL shall purchase such Loan from Bank.

(i)With respect to each Asset sold by Bank hereunder, PFL shall pay to Bank on a
monthly basis the “Loan Trailing Fee.” The Loan Trailing Fee for an Asset is
equal to [***]. The Loan Trailing Fee for a month shall be paid by PFL within
five (5) Business Days following the applicable month.

(j)PFL shall provide Bank with cash collateral to secure all PFL’s obligations
under this Agreement, which Bank shall deposit in a deposit account (“LTF
Collateral Account”) at Bank. The LTF Collateral Account shall be a deposit
account at Bank, segregated from any other deposit account of PFL, PMI or Bank,
that shall hold only the funds provided by PFL to Bank as collateral. At all
times, PFL shall maintain funds in the LTF Collateral Account equal to the LTF
Required Balance. The LTF Required Balance shall be calculated monthly as of the
first day of each calendar month during the Term. In the event the actual
balance in the LTF Collateral Account is less than the LTF Required Balance, PFL
shall, within [***] following notice of such deficiency, make a payment into the
LTF Collateral Account in an amount equal to the difference between the LTF
Required Balance and the actual balance in such account.

(k)To secure all PFL’s obligations under this Agreement, PFL hereby grants Bank
a security interest in all of PFL’s right, title and interest in and to the LTF
Collateral Account and all sums now or hereafter on deposit in or payable or
withdrawable from the LTF Collateral Account and the proceeds of any of the
foregoing (collectively, the “LTF Collateral”), and agrees to take such steps as
Bank may reasonably require to perfect or protect such first priority security
interest. PFL represents that, as of the date of this Agreement, the LTF
Collateral is not subject to any claim, lien, security interest or encumbrance
(other than the interest of Bank). PFL shall not allow any other Person to have
any claim, lien, security interest, or encumbrance on the LTF Collateral. Bank
shall have all of the rights and remedies of a secured party under Applicable
Laws with respect to the LTF Collateral, and shall be entitled to exercise those
rights and remedies in its discretion.

(l)The LTF Collateral Account shall be a money market deposit account and shall
bear interest. The annual interest rate shall be adjusted monthly as of the
first day of each month during the Term, and shall be equal to the greater of
(i) [***]; or (ii) [***]. The interest shall be paid monthly and credited to the
LTF Collateral Account no less frequently than quarterly, and shall be computed
based on the average daily balance of the LTF Collateral Account for the prior
month.

  2 

 

(m)Without limiting any other rights or remedies of Bank under this Agreement,
Bank shall have the right to withdraw amounts from the LTF Collateral Account to
fulfill any obligations of PFL under this Agreement on which PFL has defaulted,
at any time. Bank may withdraw amounts from the LTF Collateral Account if any
obligations of PFL remain unpaid for [***] after the due date for payment. To
the extent that Bank has withdrawn amounts from the LTF Collateral Account and
such amounts are subsequently paid directly to Bank, Bank shall restore such
amounts to the LTF Collateral Account within [***] after receipt of the amounts
paid directly to Bank. PFL shall not have any right to withdraw amounts from the
LTF Collateral Account. In the event the actual balance in the LTF Collateral
Account is more than the LTF Required Balance calculated for a particular month,
then, within [***] after the Required Balance is calculated, at PFL’s option,
PFL may provide to Bank a report setting forth the calculation for the LTF
Required Balance and the extent to which the actual amount held in the LTF
Collateral Account at such time exceeds the LTF Required Balance. Within [***]
after receipt of such a report from PFL, Bank shall withdraw from the LTF
Collateral Account any amount held therein that exceeds the LTF Required Balance
as of the date of such report and pay such amount to an account designated by
PFL.

(n)Bank shall release any funds remaining in the LTF Collateral Account on the
latest to occur of: (i) [***], or (ii) [***].

(o)The terms of Sections (j) through (o) of this Schedule 2 shall survive the
expiration or termination of this Agreement for as long as any Assets remain
outstanding (including, for the avoidance of doubt, if PFL is no longer the
owner or servicer of such Assets).

(p)The following terms shall have the definitions provided below:

(1)“Holding Period Interest Charge” means, for each Asset purchased by PFL from
Bank hereunder, [***].

(2)“Loan Category” means each group of Loans of a common type (e.g., general
consumer-purpose, healthcare direct, etc.), and with a common credit grade and
loan term (as set forth in the Credit Policy).

(3)“Loan Trailing Fee” shall have the meaning set forth in Schedule 2, section
(i).

(4)[***]

(5)“LTF Required Balance” means [***].

(6)“Net Charge Off Loss Rate” means, with respect to a Loan Category, the
quotient of (a) the total dollar amount of principal of all Loans in such Loan
Category charged off during the prior [***] (net of recoveries), divided by (b)
the weighted average principal amount of all Loans within such Loan Category
outstanding during the prior [***]. The Net Charge Off Loss Rate for a Loan
Category will be calculated each quarter, not more than [***] following the end
of such quarter, by reference to the [***] ending with the quarter then ended,
and the newly calculated Net Charge Off Loss Rate shall be effective on the
first Business Day after PFL calculates it and reports it to Bank. The figures
used to calculate the Net Charge Off Loss Rate shall include loans originated
under the Existing Program Agreement.

  3 

 

(7)“Risk Adjusted Margin” means, with respect to an Asset, (1) the stated simple
interest rate applicable to the Loan related to that Asset, less (2) the Net
Charge Off Rate for the Loan Category related to that Asset.

(8)“Servicing Fee” means, with respect to an Asset, [***] of the principal
amount of the Loan for that Asset multiplied by a fraction, the numerator of
which is the number of calendar days between the Funding Date and the Closing
Date (including the Funding Date but excluding the Closing Date) and the
denominator of which is the number of calendar days in the year in which the
Loan was originated by Bank.

 

 

 



  4 

 

Schedule of Exceptions

 

Schedule 5(a)(4)

 

Litigation

 

On April 21, 2009, PMI and the North American Securities Administrators
Association (“NASAA”) reached agreement on the terms of a model consent order
between PMI and the states in which PMI, under its initial platform structure,
offered promissory notes for sale directly to investor members prior to November
2008. The consent order involves payment by PMI of up to an aggregate of $1
million in penalties, which have been allocated among the states based on PMI’s
promissory note sale transaction volume in each state prior to November 2008. A
state that enters into a consent order receives its portion of the $1 million in
exchange for its agreement to terminate, or refrain from initiating, any
investigation of PMI’s promissory note sale activities prior to November 2008.
Penalties are paid promptly after a state enters into a consent order. NASAA has
recommended that each state enter into a consent order; however, no state is
obliged to do so, and there is no deadline by which a state must make its
decision. PMI is not required to pay any portion of the penalty to those states
that do not elect to enter into a consent order. If a state does not enter into
a consent order, it is free to pursue its own remedies against PMI, subject to
any applicable statute of limitations. As of December 31, 2015, PMI has entered
into consent orders with 34 states and has paid an aggregate of $0.5 million in
penalties to those states.

 

On November 26, 2008, plaintiffs filed a class action lawsuit against PMI and
certain of its executive officers and directors in the Superior Court of
California, County of San Francisco, California (the “Superior Court”). The suit
was brought on behalf of all promissory note purchasers on the platform from
January 1, 2006 through October 14, 2008. The lawsuit alleged that PMI offered
and sold unqualified and unregistered securities in violation of the California
and federal securities laws. The lawsuit sought rescission damages against PMI
and the other named defendants, as well as treble damages against PMI and the
award of attorneys’ fees, experts’ fees and costs, and pre-judgment and
post-judgment interest. On July 19, 2013, solely to avoid the costs, risks and
uncertainties inherent in litigation, and without admitting any liability or
wrongdoing, the parties to the class action litigation pending before the
Superior Court, entered into a Stipulation and Agreement of Compromise,
Settlement, and Release (the “Settlement”) setting forth an agreement to settle
all claims related thereto. In connection with the Settlement, PMI agreed to pay
the plaintiffs an aggregate amount of $10 million, payable in four lump sum
payments of $2 million in 2014, $2 million in 2015, $3 million in 2016 and $3
million in 2017. On April 16, 2014, the Superior Court granted final approval of
the Settlement. Subject to satisfaction of the conditions set forth in the
Settlement, the defendants will be released by the plaintiffs from all claims
concerning or arising out of the offering of promissory notes on the platform
from January 1, 2006 through October 14, 2008. The reserve for the class action
settlement liability is $5.9 million on PMI’s consolidated balance sheet as of
December 31, 2015.

 

 



 
 

Exhibit A

 

Control Account Agreement

 

 



 



 
 

Exhibit B

 

Calculation of LTF Required Balance

 

 

[***]

 

 

 

